286 Wis. 2d 556 (2005)
2005 WI 167
706 N.W.2d 822
IN The MATTER OF DISCIPLINARY PROCEEDINGS AGAINST John A. CHAVEZ, Attorney at Law.
OFFICE OF LAWYER REGULATION, Complainant,
v.
John A. CHAVEZ, Respondent.
No. 2005AP2110-D.
Supreme Court of Wisconsin.
Decided December 14, 2005.
The Court entered the following order on this date:
*557 On October 7, 2005, Attorney John A. Chavez and the Office of Lawyer Regulation (OLR) entered into a stipulation pursuant to SCR 22.34(1) requesting that this court enter an order indefinitely suspending Attorney Chavez's license to practice law in Wisconsin, without an assessment of costs, due to medical incapacity. Attorney Chavez was admitted to practice in 1990. His license to practice law was temporarily suspended on November 17, 2004 for failure to cooperate with an OLR grievance investigation. It remains suspended. The stipulation contains evidence of Attorney Chavez's medical incapacity. It states that Attorney Chavez is aware that he has the right to seek the advice of counsel in this matter and has voluntarily chosen not to do so. The stipulation further states that Attorney Chavez entered into the stipulation freely, voluntarily and knowingly and that the stipulation was not the result of a plea bargain but instead represents Attorney Chavez's admission of a medical incapacity which has impeded his ability to perform his profession to acceptable professional standards;
IT IS ORDERED that this court accepts the parties' stipulation and, effective the date of this order and until further order of the court, Attorney John A. Chavez's license to practice law in Wisconsin is indefinitely suspended, without the imposition of costs. Attorney Chavez shall comply with the requirements of SCR 22.26 relating to license suspension if he has not already done so.
*558